Citation Nr: 0424330	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  98-13 711	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition of J.L. as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION


The veteran served on active duty from February 1969 to March 
1971.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, dated in March 1998, that denied the veteran's claims 
of increased rate of compensation for a dependent child based 
upon a finding that his child, J.L., was permanently 
incapable of self-support prior to attaining the age of 
eighteen.

The denial was duly appealed and the case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.

The Board remanded the issues that are the subject of this 
decision in October 2001 and March 2003.  Review of the 
actions performed by the RO reveal that the mandate of the 
remands have been fulfilled.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDINGS OF FACT

1.  J.L. was the natural child of the veteran and attained 
the age of 18 on October [redacted], 1991.

2.  The evidentiary record shows that J.L. became permanently 
incapacitated for self-support prior to attaining 18 years of 
age.

3.  J.L. died on August [redacted], 2002, at the age of 28.


CONCLUSION OF LAW

The criteria for recognition of J.L. as a "child" of the 
veteran based on permanent incapacity for self-support before 
his eighteenth birthday are met.  38 U.S.C.A. §§ 101(4), 
1521, 1542, 5107(b) (West 2002); 38 C.F.R. §§ 3.57, 3.315, 
3.356 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes that unfortunately during the pendency of the 
veteran's appeal, his son, J.L., died on August [redacted], 2002.  
Generally, in cases where an appellant dies during the 
pendency of an appeal, the appeal on the merits becomes moot 
and must be dismissed for lack of jurisdiction.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994); 38 C.F.R. § 20.1302 (2003).

Because in this claim the veteran is the claimant/appellant 
rather than J.L., and it is he who is seeking an increased 
rate of compensation in his own right based upon the 
dependency of J.L., the Board finds that the issue currently 
under appellate consideration remains a "case or 
controversy" and the Board retains jurisdiction over the 
appeal.

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board finds, in light of 
the favorable decision below, that no further assistance or 
notification action is necessary.  

Factual Background

Review of the evidence of record indicates that J.L.  had 
lifelong disabilities that rendered him permanently 
incapacitated for self-support prior to attaining 18 years of 
age.

The medical evidence of record dates back to J.L.'s birth.  
Shortly after his birth he was evaluated for low weight and 
"failure to thrive."  An etiology was not determined.  He 
was also noted on several occasions to have experienced high 
fevers and experienced seizures after a head injury while a 
young child.

The records pertaining to J.L.'s education indicate that he 
was placed in special education for developmentally disabled 
children.  A 1983 evaluation noted that the veteran appeared 
to be 5 or 6 years old, rather than his age of 9 years 11 
months.  The findings of the report were said to be 
consistent with and reflected functioning within the 
developmentally handicapped range.  J.L. was seen as a 
severely neurologically handicapped child that did not fit a 
stereotyped definition of learning handicap.

A Vocational Evaluation Report, dated in September 1990, 
reflects review of J.L.'s developmental status and possible 
employment opportunities.  The report noted that he would 
benefit immensely from a work adjustment program.  His chance 
for success in training or employment might improve 
significantly if his work behaviors could be addressed.  The 
report continued that unfortunately, even if he could 
successfully complete an adapted program, placement and job 
retention would be questionable based on the work behaviors 
observed during the evaluation.  Another alternative was 
noted to be work-study; however, the employer would have to 
be willing to work closely with him, rewarding good behavior 
and work pace.

A report from the Fairfield County Public Schools, dated in 
January 1992 - when J.L. was 19 and in 11th grade, reveals 
that a vocational evaluation completed at the Fairfield 
Career Center revealed no possible appropriate occupations.  
He was noted to have work experience stacking chairs, his 
performance was "not real successful."  Physically, J.L. 
was noted to have a mild high frequency hearing loss in the 
right ear.  His ability was noted to be in the "Borderline" 
range with a Full Scale IQ of 71.  

An April 1992 report, reviewed psychological testing from 
when J.L. was 18 and in grade 10.  The psychologist noted 
that J.L. would be a very difficult candidate in regard to 
competitive job placement, in which he would have problems 
keeping on the job.  He tended to perform activities in which 
he was interested, but was not consistent.  He needed a great 
deal of praise.  He found that J.L. would be best fitted to a 
sheltered environment in regard to a work program in order to 
develop good work habits.  The diagnoses were mild mental 
retardation, attention deficit disorder with mild 
hyperactivity, and adjustment disorder with work inhibition.  
The highest level of adaptive functioning was "5" - marked 
impairment in competitive occupational setting.

Records from the Social Security Administration (SSA) 
indicate that J.L. was entitled to Social Security Disabled 
Adult Child's benefit from January 1993.  The decision is not 
of record; however, the SSA did forward the records upon 
which the determination was made.

A February 1996 vocational evaluation report revealed J.L. 
worked 20 hours a week at a restaurant as a bus boy.  J.L.'s 
mother submitted a statement in April 1997 noting he worked 6 
to 8 hours per week in a pizza shop earning minimum wage.

The certificate of death indicates that J.L. died in August 
2002, due to acute and chronic nephritis and pancreatitis.  
He was noted in an obituary submitted by the veteran as 
employed by [redacted] Inc., which the Board notes is a grocery 
and retail store.  Recent statements submitted by the veteran 
indicated that his son was employed part-time as a bagger.

Criteria

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through his 
own efforts by reason of physical or mental defects.  
38 C.F.R. § 3.356(b) (2003).  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Id.  Rating criteria applicable to disabled 
veterans are not controlling.  Id.

Principal factors for consideration are:

(1) The fact that a claimant is earning his own support 
is prima facie evidence that he or she is not incapable 
of self- support.  Incapacity for self-support will not 
be considered to exist when the child by his own efforts 
is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date 
of attaining the age of 18 years, may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the cause 
of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self- support otherwise established.

(3) It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, 
and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home 
and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient 
income for reasonable support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as 
a major factor in the determination to be made, unless 
it is shown that it was due to physical or mental defect 
and not to mere disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self- support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  
Id.

In making this determination, the focus must be on the 
child's status at the time of [his] eighteenth birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003). 

Analysis

In order for the veteran's child to be recognized as a 
helpless child, it must be shown that the child is unmarried 
and was permanently incapable of self-support prior to 
reaching the age of 18 years.  See 38 C.F.R. § 3.57, 3.356.  
This requires an initial determination as to the children's 
condition at the delimiting age.  If the children are shown 
to have been capable of self-support at 18, the Board need go 
no further.  Dobson, 4 Vet. App. at 445.  

In Dobson, the United States Court of Appeals for Veterans 
Claims held that in making such a determination, the focus of 
the analysis must be on the claimant's condition as of his 
eighteenth birthday.  Id.  In other words, for the purpose of 
initially establishing helpless child status, the condition 
of the child at issue subsequent to his eighteenth birthday 
is not for consideration.

The Board has carefully reviewed the evidence of record and 
finds that the record establishes that J.L. was a "child," 
to include a helpless child, for purposes of VA benefits, 
namely permanent incapacity for self-support.  

First, the record demonstrates that J.L., as of his 
eighteenth birthday, was incapable of self-support.  The 
medical and educational records clearly show that J.L was 
developmentally disabled to a great degree from his earliest 
years.  Throughout the course of his education he continued 
to struggle and was noted to be functioning in the Borderline 
ability level.  The Board notes that the evidence does not 
clearly indicate that J.L. was able to complete high school.

The evidence shows that J.L. had never been employed on a 
full time basis - the greatest number of hours was noted as 
20 per week.  The Board finds that such employment, noted in 
J.L.'s case to generally be within a vocational 
rehabilitation context does not satisfy the§ 3.356 definition 
of earning his own support.

Second, the record indicates that J.L. was not married.  See 
38 U.S.C.A. § 101(4)(A) (a necessary requirement to be 
considered a "child" of a veteran is that he or she be 
"unmarried"); 38 C.F.R. § 3.57.  

Overall, the evidence supportive of the claim is at least in 
equipoise with that against the claim.  Under these 
circumstances, the benefit of the doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b). 

The Board finds that the medical and educational evidence, 
coupled with the lay statements, is sufficient for a finding 
that J.L. was not married and had a developmental disability 
that was so severe prior to his eighteenth birthday as to 
have rendered him permanently incapable of self-support.  See 
38 C.F.R. § 3.356(b).  Thus, he may be recognized as the 
veteran's "child" for VA purposes.  38 U.S.C.A. § 101(4); 
38 C.F.R. §§ 3.57(a). 3.356(b).


ORDER

The veteran's claim of permanent incapacity for self-support 
for J.L. is granted.




		
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



